Title: Tobias Lear to Thomas Jefferson, 26 October 1792
From: Lear, Tobias
To: Jefferson, Thomas



United States [Philadelphia], October 26th 1792.

By the President’s command T. Lear has the honor to inform the Secy of State, that the President desires Commissions to be made out for the following persons—and to bear the dates annexed thereto—viz.
John Adams, the first, and Benjamin Gunnison, second mate in the New Hampshire Cutter—June 30th 1792.
John Finley, second Mate in the New York Cutter—July 17: 1792.
David Porter, Master of the Maryland Cutter—Augt 5: 1792.

William Cooke, Master of the North Carolina Cutter, has lost his Commission by accident, the date of which was April 5th, 1791.
John Armistead, Surveyor of the Port of Plymouth in No. Carolina, and Inspector of the Revenue, for the said Port—vice Thos Davis Freeman (superseded)—Septr 24th 1792.
Thomas Parker, Attorney for the United States in the South Carolina District; vice John J. Pringle—(resigned) October 25th 1792.

Tobias Lear.Secretary to the President of the United States.

